United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT

                                  ___________

                                  No. 96-3493
                                  ___________

Lynn K. Engstrand,                  *
                                    *
           Appellant,               *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * Southern District of Iowa.
Pioneer Hi-Bred International,      *
Inc.,                               *        [UNPUBLISHED]
                                    *
           Appellee.                *
                               ___________

                     Submitted:   April 18, 1997

                         Filed:   May 7, 1997
                                  ___________

Before BOWMAN, WOLLMAN, and HANSEN, Circuit Judges.
                               ___________


PER CURIAM.


       Lynn Engstrand appeals from a grant of summary judgment by the
District Court1 in favor of the defendant, Pioneer Hi-Bred International,
Inc., on Engstrand’s claims under Title VII and the Age Discrimination in
Employment Act.   Engstrand argues in a variety of ways that she provided
sufficient evidence to create a genuine issue of fact as to whether sex or
age discrimination was a motivating factor in the decision to discharge
her.




       1
      The Honorable Celeste F. Bremer, United States Magistrate
Judge for the Southern District of Iowa, who presided over the
case with the consent of the parties in accordance with 28 U.S.C.
§ 636(c).
     Having considered the briefs and record and the oral arguments of the
parties, we conclude that no error of law appears and that summary judgment
was correctly entered.   The judgment of the District Court is affirmed on
the basis of that court’s thorough and well-reasoned opinion.   See 8th Cir.
R. 47B.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT




                                    -2-